--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10o

Nonqualified Stock Option- 2000 Plan


STOCK OPTION CERTIFICATE

For _______Shares

Issued Pursuant to the
2000 Incentive Plan of


AMPAL-AMERICAN ISRAEL CORPORATION

Name of Holder:

Number of Shares
Subject to this Option:

Exercise Price:

Issuance Date:

Expiration Date:

Vesting Terms:
                           
                           
                            $____ per Share



Ten years from date of grant

Option to purchase ______ Shares shall vest and become exercisable, on a
quarterly basis, on the ___ day of the month of each three month period
following the Issuance Date for each of the four years following the Issuance
Date.


        THIS CERTIFIES that on Issuance Date set forth above, the Holder
identified above was granted an option (the “Option”) to purchase at the
Exercise Price all or any part of the number of shares of fully paid and
non-assessable shares (“Shares”) of the Class A Stock ($1.00 par value) of
AMPAL-AMERICAN ISRAEL CORPORATION, a New York corporation (the “Company”)set
forth above, upon and subject to the following terms and conditions:

    (a)        Terms of the Plan. The Option is granted pursuant to, and is
subject to the terms and conditions of, the 2000 Incentive Plan of the Company
(the “Plan”), the terms, conditions and definitions of which are hereby
incorporated herein as though set forth at length, and the receipt of a copy of
which the Holder hereby acknowledges by his signature below. Capitalized terms
used herein shall have the meanings set forth in the Plan, unless otherwise
defined herein.

    (b)        Expiration. This Option shall expire on the Expiration Date set
forth above unless extended or earlier terminated in accordance with this Option
Certificate or the Plan.

    (c)        Exercise. This Option may be exercised or surrendered during the
Holder’s lifetime only by the Holder or his/her guardian or legal
representative. THIS OPTION SHALL NOT BE TRANSFERABLE BY THE HOLDER OTHERWISE
THAN BY WILL OR BY THE LAWS OF DESCENT AND DISTRIBUTION, SUBJECT TO THE TERMS
AND CONDITIONS OF THE PLAN.

        This Option shall vest and be exercisable as set forth in the Vesting
Terms above.



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



        This Option shall be exercised by the Holder (or by her executors,
administrators, guardian or legal representative) as to all or part of the
Shares, by the giving of written notice of exercise to the Company, in which
event the Company shall issue to the Holder the number of Shares determined as
follows (subject to reduction for any Withholding Taxes as provided in Section J
hereof):

  X = Y [(A-B)/A]


  where:


  X = the number of Shares to be issued to the Holder.


  Y = the number of Shares with respect to which this Option is being exercised.


  A = the Fair Market Value of the Shares into which such Option is exercisable,
determined at the date of tender,


  B = the Exercise Price.


        The notice of exercise shall be delivered to the Company at its
principal business office or such other office as the Committee may from time to
time direct, and shall be in such form, containing such further provisions
consistent with the provisions of the Plan, as the Committee may from time to
time prescribe. In no event may any Option granted hereunder be exercised for a
fraction of a Share. The Company shall effect the transfer of Shares purchased
pursuant to an Option as soon as practicable, and, within a reasonable time
thereafter, such transfer shall be evidenced on the books of the Company. No
person exercising an Option shall have any of the rights of a holder of Shares
subject to an Option until certificates for such Shares shall have been issued
following the exercise of such Option. No adjustment shall be made for cash
dividends or other rights for which the record date is prior to the date of such
issuance.

    (d)        Termination of Employment. In the event of the termination of
employment of the Holder for any reason (other than death, disability or for
reasons other than for cause as provided below), this Option, to the extent not
previously exercised or expired, shall be deemed canceled and terminated on the
day of such termination or separation.

        In the event of the termination of the Holder’s employment other than
for cause, (i) the Option and all rights granted hereunder shall be forfeited
and deemed canceled and no longer exercisable on the day that is seven (7) days
after the date of such termination of employment, and (ii) with respect to the
portion of the Option that had not vested at the time of termination of Holder’s
employment, the Option and all rights granted hereunder shall be forfeited and
deemed canceled and no longer exercisable. For the purposes of this Stock Option
Certificate, the term “cause” shall be defined as (i) any act of fraud or
embezzlement in respect of the Company or any of their respective funds,
properties or assets, (ii) conviction of the Holder of a felony under the laws
of the United States or any state thereof; (iii) willful misconduct or gross
negligence by the Holder in connection with the performance of his or her duties
to the Company; (iv) intentional dishonesty by the Holder in the performance of
his or her duties to the Company; and (v) engagement by the Holder in the use of
illegal substances or alcohol, which use has impaired the Holder’s ability, as
determined by the Board of Directors of the Company, on an ongoing basis, to
perform his or her duties to the Company. A determination of cause shall be made
by the Board of Directors of the Company.

2

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



    (e)        Death. In the event the Holder dies while employed by the Company
or any of its subsidiaries or affiliates, or during his term as a Director of
the Company or any of its subsidiaries or affiliates, as the case may be, this
Option, to the extent not previously expired or exercised, shall, to the extent
exercisable on the date of death, be exercisable by the estate of the Holder or
by any person who acquired this Option by bequest or inheritance, at any time
within one year after the death of the Holder, unless earlier terminated
pursuant to its terms, provided, however, that if the term of this Option would
expire by its terms within one year after the Holder’s death, the term of this
Option shall be extended until one year after the Holder’s death.

    (f)        Disability. In the event of the termination of employment of the
Holder or the separation from service of a Director who is a Holder due to total
disability, the Holder, or her guardian or legal representative, shall have the
unqualified right to exercise any portion of this Option which has not been
previously exercised or expired and which the Holder was eligible to exercise as
of the first date of total disability (as determined by the Company), at any
time within ninety (90) days after such termination or separation, unless
earlier terminated pursuant to its terms, provided, however, that if the term of
such Option would expire by its terms within ninety (90) days after such
termination or separation, the term of such Option shall be extended until
ninety (90) days after such termination or separation. The term “total
disability” shall, for purposes of this Option Certificate, be defined in the
same manner as such term is defined in Section 22(e)(3) of the Internal Revenue
Code of 1986, as amended.

    (g)        Change in Control. In the event of the occurrence of a change in
control (as defined below) of the Company, this Option and all rights granted
hereunder shall immediately vest and be exercisable in accordance with its terms
with respect to those Shares not already vested and exercisable pursuant to the
terms of this Option. For purposes of this Option, a “change in control of the
Company” shall be deemed to occur if:

    (i)        there shall have occurred a change in control of a nature that
would be required to be reported in response to Item 6(e) of Schedule 14A of
Regulation 14A promulgated under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), as in effect on the date hereof, whether or not the
Company is then subject to such reporting requirement, provided, however, that
there shall not be deemed to be a “change in control” of the Company if
immediately prior to the occurrence of what would otherwise be a “change in
control” of the Company (a) the Executive is the other party to the transaction
(a “Control Event”) that would otherwise result in a “change in control” of the
Company or (b) the Executive is an executive officer, trustee, director or more
than 5% equity holder of the other party to the Control Event or of any entity,
directly or indirectly, controlling such other party,


    (ii)        the Company merges or consolidates with, or sells all or
substantially all of its assets to, another company (each, a “Transaction”),
provided, however, that a Transaction shall not be deemed to result in a “change
in control” of the Company if (a) immediately prior thereto the circumstances in
(i)(a) or (i)(b) above exist, or (b) (1) the shareholders of the Company,
immediately before such Transaction own, directly or indirectly, immediately
following such Transaction in excess of fifty percent (50%) of the combined
voting power of the outstanding voting securities of the corporation or other
entity resulting from such Transaction (the “Surviving Corporation”) in
substantially the same proportion as their ownership of the voting securities of
the Company immediately before such Transaction and (2) the individuals who were
members of the Company’s Board of Directors immediately prior to the execution
of the agreement providing for such Transaction constitute at least a majority
of the members of the board of directors or the board of trustees, as the case
may be, of the Surviving Corporation, or of a corporation or other entity
beneficially directly or indirectly owning a majority of the outstanding voting
securities of the Surviving Corporation, or


3

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



    (iii)        the Company acquires assets of another company or a subsidiary
of the Company merges or consolidates with another company (each, an “Other
Transaction”) and (a) the shareholders of the Company, immediately before such
Other Transaction own, directly or indirectly, immediately following such Other
Transaction 50% or less of the combined voting power of the outstanding voting
securities of the corporation or other entity resulting from such Other
Transaction (the “Other Surviving Corporation”) in substantially the same
proportion as their ownership of the voting securities of the Company
immediately before such Other Transaction or (b) the individuals who were
members of the Company’s Board of Directors immediately prior to the execution
of the agreement providing for such Other Transaction constitute less than a
majority of the members of the board of directors or the board of trustees, as
the case may be, of the Other Surviving Corporation, or of a corporation or
other entity beneficially directly or indirectly owning a majority of the
outstanding voting securities of the Other Surviving Corporation, provided,
however, that an Other Transaction shall not be deemed to result in a “change in
control” of the Company if immediately prior thereto the circumstances in (i)(a)
or (i)(b) above exist.


    (h)        Adjustments. In the event that the Company shall determine that
any dividend or other distribution (whether in the form of cash, shares of
common stock of the Company, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
shares of common stock of the Company or other securities, the issuance of
warrants or other rights to purchase shares of common stock of the Company, or
other securities, or other similar corporate transaction or event affects the
Shares, such that an adjustment is determined by the Company to be appropriate
in order to prevent dilution or enlargement of the benefits or potential
benefits intended to be made available to the Holder, then the Company shall, in
such manner as the Company may deem equitable, adjust any or all of (i) the
number and type of shares of common stock of the Company subject to this Option,
and (ii) the grant or exercise price with respect to this Option, or, if deemed
appropriate, make provision for a cash payment to the Holder.

    (i)        Delivery of Share Certificates. Within a reasonable time after
the exercise of this Option, the Company shall cause to be delivered to the
person entitled thereto a certificate for the Shares purchased pursuant to the
exercise of this Option. If this Option shall have been exercised with respect
to less than all of the Shares subject to this Option, the Company shall also
cause to be delivered to the person entitled thereto a new Option Certificate in
replacement of this Option Certificate if surrendered at the time of the
exercise of this Option, indicating the number of Shares with respect to which
this Option remains available for exercise, or this Option Certificate shall be
endorsed to give effect to the partial exercise of this Option.

    (j)        Withholding. In the event that the Holder elects to exercise this
Option or any part thereof, and if the Company or any subsidiary or affiliate of
the Company shall be required to withhold any amounts (the “Withholding Taxes”)
by reason of any federal, state or local or foreign tax laws, rules or
regulations in respect of the issuance of Shares to the Holder pursuant to the
Option or the exercise or disposition (in whole or in part) of the Option or the
underlying Shares, the Company or such subsidiary or affiliate shall be entitled
to deduct and withhold such amounts from any payments to be made to the Holder.
In any event, the Holder shall make available to the Company or such subsidiary
or affiliate, promptly when requested by the Company or such subsidiary or
affiliate, sufficient funds to meet the requirements of such withholding; and
the Company or such subsidiary or affiliate shall be entitled to take and
authorize such steps as it may deem advisable in order to have such funds
available to the Company or such subsidiary or affiliate out of any funds or
property due or to become due to the Holder.

4

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



    (k)        Reservation of Shares. The Company hereby agrees that at all
times there shall be reserved for issuance and/or delivery upon exercise of this
Option such number of Shares as shall be required for issuance or delivery upon
exercise hereof.

    (l)        Rights of Holder. Nothing contained herein shall be construed to
confer upon the Holder any right to be continued in the employ of the Company
and/or any subsidiary or affiliate of the Company or derogate from any right of
the Company and/or any subsidiary or affiliate of the Company to retire, request
the resignation of, or discharge the Holder at any time, with or without cause.
The Holder shall not, by virtue hereof, be entitled to any rights of a
shareholder in the Company, either at law or in equity, and the rights of the
Holder are limited to those expressed herein and are not enforceable against the
Company except to the extent set forth herein.

    (m)        Registration; Legend. The Company may postpone the issuance and
delivery of Shares upon any exercise of this Option until (a) the admission of
such Shares to listing on any stock exchange or exchanges on which Shares of the
Company of the same class are then listed and (b) the completion of such
registration or other qualification of such Shares under any state or federal
law, rule or regulation as the Company shall determine to be necessary or
advisable. The Holder shall make such representations and furnish such
information as may, in the opinion of counsel for the Company, be appropriate to
permit the Company, in light of the then existence or non-existence with respect
to such Shares of an effective Registration Statement under the Securities Act
of 1933, as amended, to issue the Shares in compliance with the provisions of
that or any comparable act.

        The Company may cause the following or a similar legend to be set forth
on each certificate representing Shares or any other security issued or issuable
upon exercise of this Option unless counsel for the Company is of the opinion as
to any such certificate that such legend is unnecessary:

  THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY NOT BE OFFERED FOR SALE,
SOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR PURSUANT
TO AN EXEMPTION FROM REGISTRATION UNDER THE ACT, THE AVAILABILITY OF WHICH IS
ESTABLISHED BY AN OPINION FROM COUNSEL TO THE COMPANY.


    (n)        Amendment. The Company may, with the consent of the Holder, at
any time or from time to time amend the terms and conditions of this Option, and
may at any time or from time to time amend the terms of this Option.

    (o)        Notices. Any notice which either party hereto may be required or
permitted to give to the other shall be in writing, and may be delivered
personally or by mail, postage prepaid, or overnight courier, addressed as
follows: if to the Company, at its office at 111 Arlozorov Street, Tel Aviv,
Israel, 62098, Attn: Vice President – Investments and Corporate Affairs, or at
such other address as the Company by notice to the Holder may designate in
writing from time to time; and if to the Holder, at the address shown below her
signature on this Option Certificate, or at such other address as the Holder by
notice to the Company may designate in writing from time to time. Notices shall
be effective upon receipt.

    (p)        Interpretation. A determination of the Committee as to any
questions which may arise with respect to the interpretation of the provisions
of this Option and of the Plan shall be final and binding. The Committee may
authorize and establish such rules, regulations and revisions thereof as it may
deem advisable.

5

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties have executed this Option Certificate as
of the date set forth above.

AMPAL-AMERICAN ISRAEL CORPORATION


By:
——————————————
   Name:
   Title:


ACCEPTED:


______________________________
Holder

______________________________
Address

______________________________
City State Zip Code

______________________________
Social Security/ID Number

6

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------